DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2022, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remark
Examiner's amendment entered in prior allowance of 06/27/2022.

Allowable Subject Matter
Claims 19-39 are pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
101 Analyses :
The independent claims recite the limitations of “calculate a windowed F-score for each of a plurality of anomaly detection methods for the sample time series; calculate a Numenta anomaly benchmark (NAB) score for each of the plurality of anomaly detection methods for the sample time series”. Therefore, the claims recite an abstract idea as a mathematical concept. However, since the independent claims recite in combination selecting one of the plurality of anomaly detection methods for application to any time series of the given class based on the windowed F-scores and the NAB scores and applying the selected mothed to a time series of the given class, the claims considered to be Integrated into a Practical Application.    

Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Saini et al. (US 20190138643  A1) discloses an analytical system decomposes the time series into latent components that include a seasonal component series, a level component series, a spike component series, and an error component series. The decomposition involves configuring an optimization algorithm with a constraint indicating that the time series is a sum of these latent components. The decomposition also involves executing the optimization algorithm to minimize an objective function subject to the constraint and identifying, from the executed optimization algorithm, the seasonal component series, the level component series, the spike component series, and the error component series that minimize the objective function. The analytical system outputs at least some latent components for anomaly-detection or data-forecasting.

Flinn et al. (US 2008/0059395 A1) discloses Systems and methods for selecting a forecast model for analyzing time series data operate by identifying a characteristic of a set of time series data, then running tests on the time series data using multiple different forecast models. The forecast model that returns the fewest errors predicting future values of the time series data is selected for use for in analyzing time series data having the identified characteristic. This process is repeated for other sets of time series data having alternate characteristics to identify the forecast models that most accurately predict future values of time series data having those alternate characteristics. Thereafter, it is only necessary to identify the characteristics of a new set of time series data, and then use the forecast model that was selected for time series data having the identified characteristic in order to generate accurate predictions of future values for the new set of time series data.

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically: “based on the windowed F-scores and the NAB scores, select one of the plurality of anomaly detection methods for application to any time series of the given class; and
apply the selected one of the plurality of anomaly detection methods to a time series of the given class”

As dependent claims 20-25, 27-32 and 34-39 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165 

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165